Civil action to recover damages for death of plaintiff's intestate, alleged to have been caused by the wrongful act, neglect, or default of the defendants.
The facts are these: On 20 November, 1931, plaintiff's intestate, a Negro boy, thirteen years of age, went to the corn mill operated by the defendants, either to return a scoop or shovel, which belonged to the mill, or to take some corn to be ground, or both. While there, he and three other Negro boys began playing, wrestling, and throwing corncobs at each other. `Twas a friendly battle with corncobs. The operator of the mill frequently warned the boys to stay out of the engine room where there was a large pile of corncobs. Contrary to such warning, when the miller was not looking, plaintiff's intestate ran into the engine room to get more cobs, to be used in the juvenile war, and in reaching for them over a revolving shaft, his clothing caught on the shaft and he was thrown around it and severely injured, from which he later died.
Judgment of nonsuit entered at the close of plaintiff's evidence, from which he appeals, assigning errors.
after stating the case: It is not perceived upon what theory plaintiff is entitled to recover of the defendants in this case. Briscoe v. Light Power Co., 148 N.C. 396, 62 S.E. 600. The judgment of nonsuit is correct. Boyd v. R. R., 207 N.C. 390.
Affirmed.